PER CURIAM.

ORDER

The court considers whether to dismiss Steven A. Lofthouse’s petition for review for failure to prosecute.
On June 15, 2007, Lofthouse moved for leave to proceed in forma pauperis. On June 18, 2007, the court sent to Lofthouse a supplemental in forma pauperis form to *271be filled out and returned to the court. The court has not received Lofthouse’s completed supplemental form.
“Failure to comply with this court’s rules, including the requirements for preparing and filing briefs, appendices and other papers, may result in dismissal of an appeal for failure to prosecute.” Julien v. Zeringue, 864 F.2d 1572, 1574 (Fed.Cir. 1989). Here, Lofthouse has failed to comply with this court’s order directing him to complete and return the supplemental in forma pauperis form and has not yet otherwise paid the docketing fee. We deem it appropriate under these circumstances to dismiss Lofthouse’s petition.
Accordingly,
IT IS ORDERED THAT:
The petition is dismissed.